NOT FOR PUBLICATION                           FILED
                       UNITED STATES COURT OF APPEALS                        MAR 3 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


 RIKA FRISTDA SIRINGO RINGO,                        No. 12-73936

               Petitioner,                          Agency No. A095-875-142

    v.
                                                    MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

               Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                             Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

         Rika Fristda Siringo Ringo, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§1252. We review for abuse of discretion the agency’s denial of a motion to


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen, Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying Siringo Ringo’s third

untimely motion to reopen because she failed to establish prima facie eligibility for

the relief sought. See Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2007)

(stating the hurdles a petitioner needs to clear in order to prevail on a motion to

reopen based on changed country conditions); see also Wakkary v. Holder, 558
F.3d 1049, 1066 (9th Cir. 2009) (“[a]n applicant for withholding of removal will

need to adduce a considerably larger quantum of individualized-risk evidence to

prevail”).

      PETITION FOR REVIEW DENIED.




                                           2                                   12-73936